Citation Nr: 1008118	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  99-04 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 
1974.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a Board hearing in July 2002.  In a February 
2008 decision, the Board denied entitlement to service 
connection for PTSD.  The Veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court), and pursuant to a March 2009 Joint Motion for Remand 
(JMR), the Court issued an Order in March 2009, which vacated 
and remanded for further adjudication the issue of 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Throughout the appeal in the present case, the Veteran has 
asserted that, while hospitalized for evaluation of his knees 
during service in 1974, he met a psychiatric technician who 
drugged and raped him at a party.  The Veteran admitted that, 
afterwards, he experienced panic and anxiety attacks which 
prevented him from learning to fly.  Additional pertinent 
symptomatology resulting from this purported in-service 
incident includes a fear of men in authority, an inability to 
trust men, insomnia, avoidance of crowds, social isolation, 
depression, suicidal plans, intrusive thoughts, and anger.

Service treatment and personnel records contain no evidence 
confirming the occurrence of such an event, thus the Board 
must consider evidence from sources other than his service 
records to corroborate his account of the stressor incident.  
See 38 C.F.R. § 3.304(f)(3) (2009).  

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that:  "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking."  M21-1, Part 
III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include:  visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3); Patton v. 
West, 12 Vet. App. 272 (1999) (holding that certain special 
M21 manual evidentiary procedures apply in PTSD personal 
assault cases).

Post-service medical records illustrate the Veteran's loss of 
self-esteem and panic attacks since his separation from 
service.  In addition, family members have observed a change 
in the Veteran's personality (including depression, 
irritability, a distrust of others, and a lack of motivation, 
community involvement, and desire to socialize) since his 
return from active military duty.  Also, the Veteran reported 
an increased consumption of alcohol during the first two 
years of service.

In February 2006, the Veteran underwent a VA examination.  
The VA examiner noted the Veteran's wife's observation that 
the Veteran had become more moody, depressed, irritable, and 
distrustful of others, as well as the Veteran's admission 
that he "basically stayed drunk for two years" after 
service.  The VA examiner specifically stated that the 
Veteran did not reveal his alleged assault until 1998; 
however, failed to note that the Veteran's sister stated that 
the Veteran told her in 1988 about his alleged assault.  
Moreover, while the February 2006 examiner concluded that the 
Veteran's family psychiatric history, which is suggestive of 
a genetic and behavioral predisposition towards psychiatric 
or psychosocial adjustment problems as an adult (particularly 
with regard to alcohol abuse and depression) contributed to 
his current problems, the examiner did not conclude that this 
was the sole cause of his psychological disabilities.  The 
examiner failed to adequately discuss and consider the 
alleged assault and reports of behavioral changes as it 
relates to his diagnosis of PTSD and any causal relationship.  

The Board has determined that the Veteran must be afforded a 
new and comprehensive VA psychiatric examination pertaining 
to his claim for PTSD.

In light of this matter being remanded, updated VA treatment 
records from the Seattle VA Medical Center (VAMC) for the 
period July 2004 to the present should be associated with the 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from 
the Seattle VAMC for the period July 2004 
to the present.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The RO should schedule the Veteran 
for a comprehensive VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  The claims folder and a copy of 
this remand must be provided to the 
examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  

Service treatment and personnel records 
do not document the alleged in-service 
incident.  The examiner is specifically 
requested to provide a detailed medical 
analysis and interpretation of any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
that could possibly indicate its 
occurrence.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to:  a request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

The examiner must comment on and 
reconcile previous psychiatric findings 
on VA examinations in May 1983 and July 
1998, January 1999 report by K.K., M.A., 
and the January 2000 report by M.P., 
Psy.D., and the February 2006 VA 
examination report.  

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
claim.  If the benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


